Citation Nr: 0739990	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  02-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982, from October 1983 to October 1986 and from November 
1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge in Pittsburgh, Pennsylvania; a 
transcript of that hearing is of record.   

In February 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in an August 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The Informal Hearing Presentation of October 15, 2007 
characterized the issue on appeal as a claim for an acquired 
psychiatric disorder to include PTSD; whereas, the issue 
certified for appeal pertains to PTSD only.  Inasmuch as the 
RO has not addressed the broader claim, the Board is 
constrained to limit its adjudication of entitlement to 
service connection for PTSD and refer the claim for an 
acquired psychiatric disorder to the RO for initial 
adjudication so that the veteran is not prejudiced.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of PTSD.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2002, January 2002, March 2004 as well as 
the Supplemental Statement of the Case of July 2007.  Those 
communications notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided additional information regarding VCAA.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record reflects that the veteran was provided 
with such notice in the context of the Supplemental Statement 
of the Case of August 2007. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).
In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Factual Background and Analysis

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any mental 
disorder.  On his separation medical examination of January 
1992, the veteran was clinically evaluated as entirely normal 
on the psychiatric component of the examination.  

Approximately six months later, early in June 1992, the 
veteran experienced a serious conflict at his civilian job 
and was diagnosed with a bipolar disorder.  He started 
receiving regular treatment for the period from June 1992 to 
September 1992 thereafter.  In November 1992, he was found to 
be not physically qualified for duty in the reserves because 
of the bipolar disorder.  He appealed that determination and, 
following a hearing before a panel, the veteran was then 
accepted as fit for further duty.  

During the pendency of the current appeal, in March 2001, he 
was again assessed with bipolar disorder.  A VA physician 
diagnosed depression on February 15, 2002.  VA outpatient 
treatment records reflect that a social worker diagnosed PTSD 
on February 26, 2002.  In May 2002, he was diagnosed 
depression and PTSD by the same social worker.  

The veteran was afforded a comprehensive VA mental disorders 
examination in July 2007 by a VA physician for the purpose of 
ascertaining whether the veteran had PTSD.  The veteran 
reported that he served in a harsh environment.  He 
reportedly drove at night with no headlights.  The veteran 
told the physician that on one occasion he was fueling a 
generator when it overflowed, and he was very fearful of an 
explosion.  He felt helpless until a senior enlisted man was 
able to disable the pump.  The examiner noted the veteran was 
in a combat area but there was no history of casualties or 
being exposed to grotesque scenarios.  The examiner remarked 
that "after a thorough examination, the [examiner] could not 
gather enough criterions to document post traumatic stress 
disorder."  The veteran's difficulty adjusting socially was 
attributed to characterological issues.  There were no 
psychosocial consequences linked to PTSD.  Diagnosis was 
alcohol abuse and depressive disorder, not otherwise 
specified.  The examiner acknowledged that the veteran had 
described traumatic events that occurred while deployed to 
Saudi Arabia and Kuwait, but the stressors were not 
commensurate with the degree of symptoms expressed.  

The first evidence of PTSD dates from 2002, at which time a 
social worker documented diagnoses of PTSD in outpatient 
treatment records.  It appear that's that this diagnosis was 
based on a history provided by the veteran.  The Board 
observes that such diagnoses were first reported more than 10 
years after service.  It has been held that "a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Thus, since the social worker's 
opinion was based on no more than the veteran's self-reported 
history and not supported by the veteran's documented service 
history, those findings are not considered probative and have 
been afforded little weight by the Board in its analysis.

The July 2007 VA examination was more extensive and the 
medical provider in the latter case was a physician.  Not 
only did the physician evaluate the veteran; he also reviewed 
the claims folder.  Because the July 2007 examination was 
more thorough, more current and because it was prepared by a 
physician who reviewed the record, it is accorded greater 
probative weight.   

The examiner who conducted the July 2007 examination 
documented the veteran's reported stressors and, regardless 
as to whether they were verified or not, concluded that the 
claimed stressors were insufficient to support a PTSD 
diagnosis.  Accordingly, the Board concludes that the 
preponderance of the evidence is against  a current diagnosis 
of PTSD.  Because all of the elements needed to establish 
service connection for PTSD have not been shown, service 
connection for PTSD is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


